DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7, 8, 12, 20, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer (US 2018/0298765) in view of Thomas (US 10563522) in view of Roberts (US 2014/0199174) and in view of Albrecht (US 7326030).
Regarding claim 1, Beyer teaches a turbine blade (268) adapted for use in a gas turbine engine (Fig 1), the turbine blade comprising 
an airfoil (90) comprising, the airfoil having a radially-inner end portion (96), a radially-outer end portion (298), and a body portion (Fig 2) that extends from the radially-inner end portion to the radially-outer end portion, 
a protective crown (320) comprising entirely ceramic-containing materials mounted to the radially-outer end portion of the airfoil ([0042]), the protective crown configured to provide a radially-outermost surface of the turbine blade (Fig 8) such that the protective crown is positioned to engage a blade track or other structure radially outward of the airfoil upon use of the turbine blade in the gas turbine engine (Fig 1, showing the blade being opposite the casing structure forming the gas flow path) so that the materials of the airfoil are protected from rub (Figs 1 and 8, the 
a crown retainer (325) configured to block motion of the protective crown in a radial direction relative to the airfoil (Fig 8), the crown retainer including a flange (340) incorporated into either the airfoil or the protective crown that is received in a flange-receiving channel (Fig 8, groove between 320 and 326 that flange 340 fits into) formed in the other of the airfoil or the protective crown, 
wherein the protective crown comprises entirely monolithic ceramic materials ([0046]), 
wherein the outermost surface forms a squealer tip (Fig 8) having an axially extending first side rail portion (342) and an axially extending second side rail portion (343), and a cavity extends circumferentially between the axially extending first side rail portion and the axially extending second side rail portion (Fig 8).
Beyer does not explicitly set forth 
an airfoil comprising ceramic matrix composite materials including ceramic- containing reinforcements suspended in ceramic-containing matrix material;
the ceramic matrix composite materials of the airfoil are protected from rub that could remove barrier coatings and expose the ceramic matrix materials of the airfoil to the environment which can damage the ceramic matrix materials of the airfoil;
wherein the ceramic containing materials of the protective crown are different from the ceramic matrix composite materials of the airfoil, wherein the protective crown, the crown retainer, and the airfoil are co-processed together to form an integral, single-piece component.
Thomas teaches 
an analogous airfoil (110) comprising ceramic matrix composite materials including ceramic- containing reinforcements suspended in ceramic-containing matrix material (Col 5, lines 56-65), to allow the blade to withstand very high temperatures (Col 1, lines 37-39).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Beyer with the teachings of Thomas to have an airfoil comprising ceramic matrix composite materials including ceramic- containing reinforcements suspended in ceramic-containing matrix material, to allow the blade to withstand very high temperatures.
Roberts teaches 
the ceramic containing materials of the protective crown are different from the ceramic matrix composite materials of the airfoil ([0024-25]), wherein the protective crown, the crown retainer, and the airfoil are co-processed together to form an integral, single-piece component ([0008]), in order to reduce manufacturing costs ([0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Roberts to have the ceramic containing materials of the protective 
Albrecht teaches 
an analogous airfoil (12) comprising composite materials (abstract) with a barrier coating (32), to protect the airfoil for high temperatures.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Albrecht to have a barrier coating, to protect the airfoil from high temperatures. 
	The proposed combination teaches the ceramic matrix composite materials of the airfoil (the modified airfoil made of CMC as taught by Thomas) are protected from rub that could remove barrier coatings (Beyer – Fig 8, in that the replaceable tip protects the airfoil body from rub) and expose the ceramic matrix materials of the airfoil to the environment which can damage the ceramic matrix materials of the airfoil.
	Regarding claim 2, Beyer teaches the protective crown is shaped to include a tip portion (Fig 8) that extends radially outward of the airfoil to provide the radially- outermost surface of the turbine blade (Fig 8) and a tip mount (326) that radially overlaps the radially-outer end portion of the airfoil.
Regarding claim 3, Beyer teaches the flange of the crown retainer is incorporated into the protective crown and the flange-receiving channel of the crown retainer is formed in the airfoil ([0048], teaches that the location of the dovetail (flange 
Regarding claim 7, Beyer teaches the flange of the crown retainer is incorporated into the airfoil and the flange-receiving channel of the crown retainer is formed in the protective crown ([0048], teaches that the location of the dovetail (flange parts) can be either part of the airfoil or the protective crown, and that the groove is part of the other).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Thomas and in further view of Roberts.
Regarding claim 12, Beyer teaches a turbine blade (268) adapted for use in a gas turbine engine (Fig 1), the turbine blade comprising 
an airfoil (90) comprising, the airfoil having a radially-inner end portion (96), a radially-outer end portion (298), and a body (Fig 2) portion that extends between the radially-inner and radially-outer end portions, 
a protective crown (320) comprising entirely monolithic ceramic materials ([0042]) mounted to the radially-outer end portion of the airfoil (Fig 8) to provide a radially-outermost surface of the turbine blade (298), the protective crown configured to protect the materials of the airfoil from degradation due to interaction with a structure (Fig 1, showing the blade being opposite the casing structure forming the gas flow path) radially outward of the airfoil upon use of the turbine blade in the gas turbine engine (Figs 1 and 8, the crown protects the material of the blade from rubbing against the casing surrounding the blades), and 
a crown retainer (325) configured to block motion of the protective crown relative to the airfoil (Fig 8), the crown retainer including a flange (340) formed in one of the airfoil and the protective crown and a flange-receiving channel (Fig 8, groove between 320 and 326 that flange 340 fits into) formed in the other of the airfoil and the protective crown, 
wherein the radially-outermost surface forms a squealer tip (Fig 8) having an axially extending first side rail portion (342) and an axially extending second side rail portion (343), and a cavity (Fig 8, space between 342 and 343) extends between the axially extending first side rail portion and the axially extending second side rail portion.
Beyer does not explicitly set forth 
an airfoil comprising ceramic matrix composite materials;
the protective crown configured to protect the ceramic matrix composite materials of the airfoil from degradation due to interaction with a structure
wherein the protective crown, the crown retainer, and the airfoil are co-processed together to form an integral, single-piece component.
Thomas teaches 
an analogous airfoil (110) comprising ceramic matrix composite materials, to allow the blade to withstand very high temperatures (Col 1, lines 37-39).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Beyer with the teachings of Thomas to have an airfoil comprising ceramic matrix composite materials, to allow the blade to withstand very high temperatures.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Roberts to have the protective crown, the crown retainer, and the airfoil are co-processed together to form an integral, single-piece component, in order to reduce manufacturing costs.
The proposed combination teaches the protective crown configured to protect the ceramic matrix composite materials of the airfoil (the modified airfoil made of CMC as taught by Thomas) from degradation due to interaction with a structure (Beyer – Fig 8, the replaceable tip protects the airfoil from damage from interaction with the casing surrounding the blade).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Thomas in view of Roberts in view of Albrecht and in further view of James (US 2012/0034101).
The proposed combination does not explicitly set forth the axially extending first rail portion and the axially extending second rail portion are connected at a leading edge and a trailing edge.
James teaches an analogous axially extending first rail portion (Fig 2, portion of 36 on pressure side) and an analogous axially extending second rail portion (Fig 2, portion of 36 on suction side) are connected at a leading edge (Fig 2) and a trailing edge (Fig 2), to help relieve thermal stress at the tip ([0007]).
.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Thomas in view of Roberts and in further view of James.
The proposed combination does not explicitly set forth the axially extending first rail portion and the axially extending second rail portion are connected at a leading edge and a trailing edge.
James teaches an analogous axially extending first rail portion (Fig 2, portion of 36 on pressure side) and an analogous axially extending second rail portion (Fig 2, portion of 36 on suction side) are connected at a leading edge (Fig 2) and a trailing edge (Fig 2), to help relieve thermal stress at the tip ([0007]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the proposed combination with the teachings of James to have the axially extending first rail portion and the axially extending second rail portion are connected at a leading edge and a trailing edge, to help relieve thermal stress at the tip.
Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
regarding claim 4, even with the flange section 326 placed as part of the airfoil body like Beyer teaches it can be, a mount aperture would not be through the radial outer end of the airfoil due to the radial wall 341.  Similarly in claim 8, the radial outer end portion of the blade is the radial outer end of the radial wall 341 and the location of the dovetail and its subsequent mount aperture would not be at the radial outer end portion of the blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON FOUNTAIN/Examiner, Art Unit 3745           

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745